DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/30/2022 has been entered.
Remarks
This action is in response to the amendments filed 01/30/2022.
Claims 1-6 and 8-17 are pending. 
Response to Arguments
Applicant's arguments, see Page 5, filed 01/30/2022, with respect to the rejection of claims 1-6 and 8-17 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Rejection of claims 1-17 under 35 U.S.C. 101
Independent claims 1, 10, and 12 have been amended to include “providing a numerical quantification of the amount of peripheral artery disease or arterial lesion”. Applicant argues that the addition of these elements overcome the rejection under 35 U.S.C. 101. Examiner respectfully disagrees.
Independent claims 1, 10, and 12 are directed towards a method and system for assessing obstruction in a blood vessel by measuring a delay in wave propagation of a blood perfusion wave, correlating the delay to the amount of occlusion in the blood vessel, identifying respiratory and cardiac components of the perfusion wave, and detecting partial arterial occlusion based on correlation to 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 10, and 12 recite “providing a numerical quantification of the amount of peripheral artery disease or arterial lesion”. However, there is no support for this limitation in the specification. There is no mention or description of how the amount of peripheral artery disease or arterial lesion is numerically quantified. 
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 10, and 12 recite “providing a numerical quantification of the amount of peripheral artery disease or arterial lesion”. It is unclear how the amount of peripheral artery disease or arterial lesion is numerically quantified.
Claims 2-6, 11, and 13-17 are rejected based on their dependency on claims 1, 10, and 12. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and system for assessing obstruction in a blood vessel by measuring a delay in wave propagation of a blood perfusion wave, correlating the delay to the amount of occlusion in the blood vessel, identifying respiratory and cardiac components of the perfusion wave, detecting partial arterial occlusion based on correlation to attenuation of a cardiac component of the perfusion wave, and providing a numerical quantification of an amount of peripheral artery disease or arterial lesion. 

The limitation of a system for assessing obstruction in a blood vessel, as drafted in claims 12-17, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer elements. That is, other than reciting a processor and a sensor, nothing in the elements of the claims precludes the step from practically being performed in the mind, as explained above with reference to method claims 1-6 and 8-11.
This judicial exception is not integrated into a practical application because the claim only recites generic computer elements to measure the delay in wave propagation and correlate the delay to an amount of occlusion. The processor and sensors are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and sensors to perform the steps of assessing obstruction in a blood vessel amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 4, 6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US Patent Application Publication 2015/0065827 – APPLICANT CITED ON IDS, of record), hereinafter Frederick, and further in view of Allen at al. (Allen J. et al. A prospective comparison of bilateral photoplethysmography versus the ankle-brachial pressure index for detecting and quantifying lower limb peripheral arterial disease. Journal of Vascular Surgery. 2008 Apr;47(4):794-802. doi: 10.1016/j.jvs.2007.11.057.), hereinafter Allen. 
Regarding claim 1, Frederick teaches a method for assessing obstruction in a blood vessel (e.g. Par. [0046]: circulatory dysfunction is measured) comprising: 
measuring a delay in wave propagation of a blood perfusion wave, which is 5associated with flow of blood through a blood vessel (e.g. Par. [0018], lines 11-14), and correlating said delay to an amount of occlusion in the blood vessel (e.g. Par. [0028]), wherein an increase in said delay is correlated as an increase in the amount of occlusion (e.g. Par. [0040], lines 4-8);
identifying respiratory and cardiac components and modulations of said perfusion wave (e.g. Par. [0017]: different frequencies are provided for cardiac band fluctuations and respiratory fluctuations). Frederick further teaches it is known to non-invasively detect characteristics of an individual’s circulation (e.g. Fig. 1; Par. [0021]); and 
providing a numerical quantification of the amount of peripheral artery disease or arterial lesion (e.g. Pars. [0039]-[0040]: delay time (a numerical value) is used to determine the severity if arterial blockage). Frederick further teaches it is known to non-invasively detect characteristics of an individual’s circulation (e.g. Fig. 1; Par. [0021]).
Allen is directed towards the accuracy of bilateral photoplethsymography toe pulse measurement technique for the detection of lower limb peripheral arterial disease. Allen teaches it is known to detect partial arterial occlusion in the blood vessel by correlating said partial occlusion to an attenuation of the cardiac component of the perfusion wave (e.g. Page 795, left column, second full paragraph: disease detection using photoplethysmography is possible because the part of the waveform that related to cardiac changes becomes damped, delayed, and diminished with increasing severity of disease.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick with correlating the attenuation of a cardiac component with partial arterial occlusion as taught by Allen in order to provide the predictable results of identifying partial arterial occlusion.
Claim 1 is obvious over Frederick and Allen as indicated above. Regarding claim 4, Frederick further teaches wherein said delay in wave propagation to be associated with a change in the power spectrum (e.g. Par. [0041]: the delay time is associated with a temporal shift in the spectral domain).
Claim 1 is obvious over Frederick and Allen as indicated above. Regarding claim 6, Frederick further teaches wherein measuring said delay is done by measuring coherence between different limbs or sites, or between different 20acquisitions in time (e.g. Par. [0041]: coherence between the signals is calculated).
Claim 1 is obvious over Frederick and Allen as indicated above. Regarding claim 9
Regarding claim 10, Frederick teaches a method for assessing obstruction in a blood vessel (e.g. Par. [0046]: circulatory dysfunction is measured) comprising: 
measuring a wave propagation of a blood perfusion wave, which is associated with flow of blood through a blood vessel (e.g. Par. [0018], lines 11-14);
identifying respiratory and cardiac components and modulations of said perfusion wave (e.g. Par. [0017]: different frequencies are provided for cardiac band fluctuations and respiratory fluctuations). Frederick further teaches it is known to non-invasively detect characteristics of an individual’s circulation (e.g. Fig. 1; Par. [0021]); and 
providing a numerical quantification of the amount of peripheral artery disease or arterial lesion (e.g. Pars. P0039]-[0040]: delay time (a numerical value) is used to determine the severity if arterial blockage). Frederick further teaches it is known to non-invasively detect characteristics of an individual’s circulation (e.g. Fig. 1; Par. [0021]).
However, Frederick fails to teach detecting a presence of partial arterial occlusion in the blood vessel by correlating said partial occlusion to an attenuation of the cardiac component of the perfusion wave. Allen is directed towards the assessment and diagnosis of lower limb peripheral arterial occlusive disease. Allen teaches it is known to detect partial arterial occlusion in the blood vessel by correlating said partial occlusion to an attenuation of the cardiac component of the perfusion wave (e.g. Page 795, left column, second full paragraph: disease detection using photoplethysmography is possible because the part of the waveform that related to cardiac changes becomes damped, delayed, and diminished with increasing severity of disease.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick with correlating the attenuation of a cardiac component with partial arterial occlusion as taught by Allen in order to provide the predictable results of identifying partial arterial occlusion.
Claim 10 is obvious over Frederick and Allen as indicated above. Regarding claim 11, Frederick further teaches wherein differentiating between said 30respiratory and said cardiac components is done by quantifying changes in a spectrum between different limbs or sites or between different acquisitions in time (e.g. Par. [0024], lines 3-7; Par. [0017]: different frequencies are provided for cardiac band fluctuations and respiratory fluctuations).
Regarding claim 12, Frederick teaches a system for assessing obstruction in a blood vessel comprising: 
a sensor configured to measure a delay in wave propagation of a blood 10perfusion wave, which is associated with flow of blood through a blood vessel (e.g. Par. [0018], lines 11-14); and 
a processor configured to correlate said delay to an amount of occlusion in the blood vessel (e.g. Par. [0028]), wherein an increase in said delay is correlated as in increase in the amount of occlusion (e.g. Par. [0040], lines 4-8); 
wherein said processor is configured to identify respiratory and cardiac components and modulations of said perfusion wave (e.g. Par. [0017]: different frequencies are provided for cardiac band fluctuations and respiratory fluctuations); and 
providing a numerical quantification of the amount of peripheral artery disease or arterial lesion (e.g. Pars. P0039]-[0040]: delay time (a numerical value) is used to determine the severity if arterial blockage). Frederick further teaches it is known to non-invasively detect characteristics of an individual’s circulation (e.g. Fig. 1; Par. [0021]).
However, Frederick fails to teach detecting a presence of partial arterial occlusion in the blood vessel by correlating said partial occlusion to an attenuation of the cardiac component of the perfusion wave. Allen is directed towards the assessment and diagnosis of lower limb peripheral arterial occlusive disease. Allen teaches it is known to detect partial arterial occlusion in the blood vessel by correlating said partial occlusion to an attenuation of the cardiac component of the perfusion wave (e.g. Page 795, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick with correlating the attenuation of a cardiac component with partial arterial occlusion as taught by Allen in order to provide the predictable results of identifying partial arterial occlusion.
Claim 12 is obvious over Frederick and Allen as indicated above. Regarding claims 13 and 14, Frederick further teaches wherein said sensor comprises an electrocardiogram (ECG) sensor (e.g. Par. [0038]: an ECG signal may be acquired) and wherein said sensor comprises a photo-plethysmography (PPG) sensor (e.g. Par. [0021]: pulse oximeter sensors are used).
Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US Patent Application Publication 2015/0065827 – APPLICANT CITED ON IDS, of record), hereinafter Frederick, and further in view of Allen at al. (Allen J. et al. A prospective comparison of bilateral photoplethysmography versus the ankle-brachial pressure index for detecting and quantifying lower limb peripheral arterial disease. Journal of Vascular Surgery. 2008 Apr;47(4):794-802. doi: 10.1016/j.jvs.2007.11.057.), hereinafter Allen, as applied to claim 1 above, and further in view of Allen at al. (Allen J, Oates CP, Lees TA, Murray A. Photoplethysmography detection of lower limb peripheral arterial occlusive disease: a comparison of pulse timing, amplitude and shape characteristics. Physiol Meas. 2005 Oct;26(5):811-21. doi: 10.1088/0967-3334/26/5/018. Epub 2005 Jul 6. PMID: 16088070. – APPLICANT CITED ON IDS, of record), hereinafter Allen’05.
Claim 1 is obvious over Frederick and Allen as indicated above. Regarding claim 2, Frederick fails to disclose wherein said delay in wave propagation is associated with a change in a shape of said perfusion wave. 
Allen’05 is directed towards the assessment and diagnosis of lower limb peripheral arterial occlusive disease. Allen teaches it is known for the delay in wave propagation to be associated with a change in a shape of said perfusion wave (e.g. Page 815, Figure 1: the shape of the perfusion wave of the healthy patient is different from the shape of the wave of the diseased patient; Abstract: shape characteristics of the pulse wave was extracted). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick in view of Allen to include the delay in wave propagation to be associated with a change in a shape of said perfusion wave as taught by Allen’05 in order to provide the predictable results of improved determination of occlusion in blood vessels.
Claim 1 is obvious over Frederick and Allen as indicated above. Regarding claim 3, Frederick fails to disclose wherein said delay is a peak perfusion delay that includes: (a) an interval from an R wave to a perfusion onset, also referred to as pulse- transit time; (b) a first phase of the perfusion wave and (c) a second phase of the perfusion wave, said second phase being faster than said first phase, up to a peak of the perfusion wave. 
Allen’05 is directed towards the assessment and diagnosis of lower limb peripheral arterial occlusive disease. Allen teaches it is known for the delay to be a peak perfusion delay that includes: (a) an interval from an R wave to a perfusion onset, also referred to as pulse- transit time (e.g. Page 814, lines 2-4); (b) a first phase of the perfusion wave (e.g. Page 815, Figures 1(a) and 1(b) show the timing of a pulse waveform, wherein the pulse waveforms have an initial slow phase of diminishing amplitude – see annotated figure below) and (c) a second phase of the perfusion wave, said second phase being faster than said first phase, up to a peak of the perfusion wave (e.g. Page 815, Figures 1(a) and 1(b) show the timing of a pulse waveform, wherein the pulse waveforms have a fast second phase of increasing amplitude – see annotated figure below).

    PNG
    media_image1.png
    855
    827
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick in view of Allen to include the delay being a peak perfusion delay with a pulse transit time, a first phase, and a second phase as taught by Allen’05 in order to provide the predictable results of identifying the delay in wave propagation. 
Claim 1 is obvious over Frederick and Allen as indicated above. Regarding claim 5, Frederick fails to disclose measuring said delay in wave propagation in left and right limbs and comparing the delay in each of the limbs. 
Allen’05 is directed towards the assessment and diagnosis of lower limb peripheral arterial occlusive disease. Allen teaches it is known to measure said delay in wave propagation in left and right limbs and comparing the delay in each of the limbs (e.g. Abstract: timing of the pulse waves were analyzed for both right and left toe).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick in view of Allen to include measuring delay in wave propagation in left and right limbs and comparing the delay in each of the limbs as taught by Allen’05 in order to provide the predictable results of identifying and measuring delay in wave propagation to assess obstruction in blood vessels.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US Patent Application Publication 2015/0065827 – APPLICANT CITED ON IDS, of record), hereinafter Frederick, and further in view of Allen at al. (Allen J. et al. A prospective comparison of bilateral photoplethysmography versus the ankle-brachial pressure index for detecting and quantifying lower limb peripheral arterial disease. Journal of Vascular Surgery. 2008 Apr;47(4):794-802. doi: 10.1016/j.jvs.2007.11.057.), hereinafter Allen, as applied to claim 1 above, and further in view of Addison et al. (US Patent Application Publication 2010/0016696 – APPLICANT CITED ON IDS, of record), hereinafter Addison. 
Claim 1 is obvious over Frederick and Allen as indicated above. Regarding claim 8, Frederick in view of Allen does not disclose wherein the correlating is done by wavelet coherence analysis, by continuous wavelet transform, or by analysis of a time- frequency domain associated with said delay. 
Addison, in a similar field of endeavor, teaches systems and methods for generating reference signals from a photoplethysmograph signal. Addison teaches it is known for the correlation to be done by continuous wavelet transform (e.g. Abstract; Claims 1 and 5).
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US Patent Application Publication 2015/0065827 – APPLICANT CITED ON IDS, of record), hereinafter Frederick, and further in view of Allen at al. (Allen J. et al. A prospective comparison of bilateral photoplethysmography versus the ankle-brachial pressure index for detecting and quantifying lower limb peripheral arterial disease. Journal of Vascular Surgery. 2008 Apr;47(4):794-802. doi: 10.1016/j.jvs.2007.11.057.), hereinafter Allen, as applied to claim 12 above, and further in view of Friedman at al. (US Patent Application Publication 2003/0167012 – APPLICANT CITED ON IDS, of record), hereinafter Friedman. 
Claim 12 is obvious over Frederick and Allen as indicated above. Regarding claim 15, Frederick in view of Allen fails to disclose wherein said sensor comprises an impedance plethysmography (IPG) sensor.
Friedman, in a similar field of endeavor, teaches a continuous, non-invasive technique for measuring blood pressure using impedance plethysmography. Friedman teaches that both PPG and IPG are known non-invasive means for measuring blood pressure (e.g. Abstract, lines 3-5 and lines 8-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick in view of Allen to include the sensor being an IPG sensor in order to provide the predictable results of non-invasively measuring blood pressure.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US Patent Application Publication 2015/0065827 – APPLICANT CITED ON IDS, of record), hereinafter Frederick, and further in view of Allen at al. (Allen J. et al. A prospective comparison of bilateral photoplethysmography versus the ankle-brachial pressure index for detecting and quantifying lower limb peripheral arterial disease. Journal of Vascular Surgery. 2008 Apr;47(4):794-802. doi: 10.1016/j.jvs.2007.11.057.), hereinafter Allen, as applied to claim 12 above, and further in view of Morris et al. (US Patent Application Publication 2016/0287172 – APPLICANT CITED ON IDS, of record), hereinafter Morris. 
Claim 12 is obvious over Frederick and Allen as indicated above. Regarding claim 16, Frederick in view of Allen fails to disclose wherein said sensor comprises tonometry sensor.
Morris, in a similar field of technology, teaches a heart-monitoring device. Morris teaches it is known for the sensor to comprise a tonometry sensor (e.g. Abstract: “a radial tonometer configured to output a pressure signal indicating a pulse pressure wave at a user's wrist”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick in view of Allen to include the sensor comprising a tonometry sensor as taught by Morris in order to provide the predictable results of detecting blood flow propagation through the blood vessels to more accurately assess obstruction in the blood vessel.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US Patent Application Publication 2015/0065827 – APPLICANT CITED ON IDS, of record), hereinafter Frederick, and further in view of Allen at al. (Allen J. et al. A prospective comparison of bilateral photoplethysmography versus the ankle-brachial pressure index for detecting and quantifying lower limb peripheral arterial disease. Journal of Vascular Surgery. 2008 Apr;47(4):794-802. doi: 10.1016/j.jvs.2007.11.057.), hereinafter Allen, as applied to claim 12 above, and further in view of Narasimhan et al. (US Patent Application Publication 2017/0281024, of record), hereinafter Narasimhan.
Claim 12 is obvious over Frederick and Allen as indicated above. Regarding claim 17, Frederick in view of Allen fails to disclose wherein said sensor comprises an accelerometer.
Narasimhan, in a similar field of endeavor, teaches a wrist worn accelerometer for blood pressure calculation. Narasimhan teaches it is known for the sensor to comprise an accelerometer (e.g. Abstract: a device for measuring pulse transit time includes an accelerometer).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick in view of Allen to include the sensor comprising a accelerometer as taught by Narasimhan in order to provide the predictable results of detecting when the blood pressure pulse is propagated through the blood vessels to more accurately assess obstruction in the blood vessel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792